RAPER, Justice,
specially concurring.
I concur in the result but see no need to discuss the intent of the legislature so as to reach cases other than the one before us. There is no compulsion, for a disposition of this case, to decide and hold that the statute, § 7-11-502, W.S.1977, is applicable “ * * * only to those cases in which the grade of the offense depended upon value * * (Emphasis added.) There is no question but what such a finding in this case is necessary in order to determine whether the offense committed was a felony or misdemeanor but this court need go no further. The statutory language is clear that value must be found also in embezzlement cases where value of the property embezzled is unnecessary to the degree of the offense when for example the crime of embezzlement such as by an employee pursuant to § 6-7-310, W.S.1977 is charged. See also §§ 6-7-311, W.S.1977, embezzlement by innkeeper or bailee; 6-7-312, W.S. 1977, embezzlement by commission merchant, et alia; 6-7-314, W.S.1977, misappropriation of public funds; and, 6-7-315, W.S.1977, embezzlement by fiduciaries. We can only decide one case at a time. The decision to be made in an embezzlement case should be left for an embezzlement case. I only discuss it because it is misleading, irrelevant dicta in the majority but represented to be a holding.
I disagree that the finding of value for use of the trial judge in sentencing is “naive” or “myopic.” I would consider it important to a trial judge to have a jury of the defendant’s peers decide the extent of the embezzlement because certainly the amount embezzled is a factor to be considered by a sentencing judge. It is a fact to be found by the jury as a fact finder and such a burden should be left to the jury and not the judge even though not a necessary element of guilt and the judge could in some cases figure it out for himself for sentencing purposes. Such a factor would be of much significance in any embezzlement case involving large sums of money misappropriated over a long period by clever manipulation. I consider it good judicial policy to permit the jury to make that de*940termination and the legislature apparently thinks it wise as well. I would point out that Justice Ilsley, a member of this court and trial judge for many years, authored State v. Chambers, 1952, 70 Wyo. 283, 249 P.2d 158 cited by and overturned by the majority, which was an embezzlement case. Justice Ilsley, speaking for the court, quoted favorably from Thomson v. State, 1913, 21 Wyo. 196, 130 P. 850, also cited by the majority, and saw worth in the determination of value in an embezzlement case as an aid to sentencing.
However, the real thrust of Chambers relates to judicial repeal of a legislative act if the court were to eliminate the crime of embezzlement from the requirements of § 7-11-502, supra. Chambers was handed down over twenty-eight years ago, in October, 1952, and the legislature has not seen fit to amend § 10-1402, W.C.S. 1945, now § 7-11-502, W.S.1977, supra. In Chambers this court reviewed the provision as it had been on the books ever since it was originally enacted as § 156, ch. 75, Title 13, Territorial Laws 1869 and then said:
“ * * * After all of these years it hardly behooves us to do what successive sessions of legislatures have failed to do, repeal Section 10-1402 [§ 7-11-502, W.S. 1977], by a judicial decree. It has stood all of these years without change. If we had the power of legislation, we might change this statute; but we do not possess that function. It is impossible for us to say that this statute is unreasonable. We can only consider legislation as it exists. Courts are not authorized to substitute their views for those of the legislature. One of the chief merits of this great American Republic is the division of powers, in both the state and national governments, into three grand departments, the executive, the legislative and the judicial. It is essential to the success of this form of government that the powers invested in any one of these departments shall not be permitted to encroach upon the powers of any one of the others. As stated by this court in White v. Hinton, 3 Wyo. [753], 760, 30 P. 953, ‘whether legislation is wise or unwise, politic or impolitic, is not a judicial question.’ Again, ‘ * * * the courts will not conjure up theories to overturn and overthrow the solemn declarations of the legislative body.’ State ex rel. Voiles v. High School, 43 Wyo. [494] 504, 5 P.2d 255; State v. W. S. Buck Merc. Co., 38 Wyo. 47, 264 P. 1023, 57 A.L.R. 675; Brown v. Clark, 47 Wyo. 216, 34 P.2d 17.” at 70 Wyo. 292, 249 P.2d 161. (Emphasis added.)
I continue to believe that is the law of the state. If we omit the word “embezzlement” from § 7-11-502, supra, we are amending the section. That goes beyond construction. A regular host of decisions relating to statutory construction militate against disregarding a word in a statute. If language of a statute is plain and unambiguous, there is no room for construction and the court may not look for and impose another meaning. Hayes v. State, Wyo. 1979, 599 P.2d 558 (for many other cases, see Key No. 190, Statutes, Wyoming Digest). A court may not rewrite a statute which it believes speaks clearly. State ex rel. Albany County Weed and Pest District v. Board of County Commissioners of County of Albany, Wyo.1979, 592 P.2d 1154. Courts will not read into statutes exceptions not made by the legislature. Lo Sasso v. Braun, Wyo.1963, 386 P.2d 630. In construing a statute effect must be given, if possible, to every word, clause and sentence. Basin Electric Power Coop. v. State Board of Control, Wyo.1978, 578 P.2d 557. Courts will not usurp the power of the legislature by deciding what should have been said. Barber v. State Highway Commission, 1959, 80 Wyo. 340, 342 P.2d 723. We should not presume to act like a legislature and repeal parts of statutes under the guise of construction.
The State in Chambers urged this court to follow the lead of Nebraska and Ohio courts which had construed similar statutes and held there was no need to require a jury to find and declare value in its verdict where the degree of the crime does not depend on value. Justice Ilsley speaking for this court said: “Whatever the reasons *941given by the Ohio and Nebraska courts for the overruling of their previous decisions, we find no good reason for so doing as far as the law on the subject in Wyoming is concerned.” (Emphasis added.) This court did not then depend upon the law of any other jurisdiction but the established precedent of this court which had been in effect for many years. I do not now consider it pertinent what Ohio and Nebraska may have done either statutorily or by court opinion since that time. The touchstone of Chambers is that this court will not judicially amend, by deletion of a word, a legislative enactment.
I further take the position that before this court can even consider the appellant’s objection, he must first have objected to the form of the verdict as returned by the jury (which he did not do) unless there is plain error. Rules 49(b), W.R.Cr.P. and 7.05, W.R.A.P. The appellant has shown no prejudice, which is his burden. Hampton v. State, Wyo.1977, 558 P.2d 504. Plain error is not conferred gratuitously. Benson v. State, Wyo.1977, 571 P.2d 595. The trial court should be afforded the opportunity to correct an erroneous verdict if it is erroneous. This ground alone would have been sufficient to dispose of the case.